DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 9, and 19 are objected to because of the following informalities: 
Claim 1 should be amended to recite “a 1,3-dicarbonyl compound”;
Claim 2 should be amended to recite “polyether polyol of component A3”;
Claim 4 should be amended to recite “polyether polyol of component A2”;
it is suggested the lines “wherein, as component B comprises the following components, B1	catalyst and wherein,” (lines 1 - 4) and “, is employed” (line 10) be deleted in Claim 7;
the comma after phthalic anhydride should be removed in Claim 9;
it is suggested the preamble of Claim 19 be amended to recite “reacting 
Claim 19 should be amended to recite “a 1,3-dicarbonyl compound”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 3,465,068 to Camacho et al.
Regarding Claims 1, 2, and 9 - 12.  Hofmann et al. teaches a process for producing polyurethane foams comprising reacting a component A) comprising at least one polyether carbonate polyol with a component B) comprising polyisocyanates, in the presence of catalysts and water and/or physical blowing agents (Paragraph 0063 – 0071).  The polyether carbonate polyol has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g (Paragraph 0061).  The polyol component b) may be exclusively the polyether carbonate polyol (Paragraphs 0064 - 0065), i.e. the polyol component may comprise 100 parts by weight of the polyether carbonate polyol and 0 parts by weight of any additional polyol.  The components are provided such that an isocyanate index of particularly preferably 75 to 115 is achieved (Paragraph 0071).  Said reacting may further be carried out in the presence of additives such as flame retardants in an amount of 0.05 to 10 parts by weight and preferably 0.2 to 4 parts by weight, based on the combined weight of the above described polyether carbonate polyol (Paragraphs 0067 – 0070).
Hofmann et al. does not expressly set forth suitable species of flame retardants.  However, Camacho et al. teaches the concept of providing a phosphorus-containing compound in the preparation of polyurethanes which is obtained by reacting a dicarboxylic acid anhydride with a phosphorous acid that has been partially or completely reacted with an alkylene oxide.  This reaction is followed by a subsequent reaction with additional alkylene oxides.  This subsequent alkoxylation step may occur at a temperature of 70 to 90 degrees Celsius (Column 1, Lines 13 – 24 and Column 4, Lines 33 - 64).   Suitable phosphorous acids include phosphoric acid (Column 5, Lines 46 – 64), while suitable alkylene oxides/epoxides include ethylene oxide (Column 6, Lines 14 – 20).  Phthalic anhydride is set forth as a suitable anhydride (Column 5, Lines 36 – 37) and is used in many of the inventive examples of Camacho et al.  Hofmann et al. and Camacho et al. are analogous art as they are from the same field of endeavor, namely compositions for [foamed] polyurethanes.  Before the effective filing date of the instantly claimed invention to provide the phosphorus-containing compound of Camacho et al. as the flame retardant in Hofmann et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Camacho et al. shows that these compounds are known in the art to be suitable flame retardants for use in polyurethane foams.  Moreover, Camacho et al. teaches these particular flame retardants markedly improve the flame properties of polyurethanes without any adverse effect on the polymer itself (Column 19, Line 20 - 26). 
Regarding Claim 5.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the polyether carbonate is obtained by adding/polymerizing carbon dioxide and one or more alkylene oxides in the presence of H-functional starter substances/molecules (Paragraph 0014).
Regarding Claim 6.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said component B comprises catalysts (Paragraphs 0078 – 0079), wherein preferred catalysts include tin catalysts such as dibutyltin dilaurate and particularly preferred catalysts include urea and urea derivatives (Paragraphs 0083 – 0085). 
Regarding Claim 7.  Hofmann et al. teaches the process of Claim 1 wherein the catalyst composition used in the inventive examples contains 0.11 pphp A4-2 and 0.15 or 0.17 pphp A4-3 (Table 1).  A4-2 is ADDOCAT®/bis(dimethylaminoethyl)ether and A4-3 is ADDOCAT® SO/tin(II)ethylhexanoate (Paragraphs 0098 - 0099).  
Hofmann et al. does not then teach the catalyst composition comprises the instantly claimed amount of urea or a derivative thereof.  However, in the disclosure, Hofmann et al. teaches urea, urea derivatives, and aliphatic amino ethers are all suitably used as catalysts in the disclosed process (Paragraph 0083).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute urea or a urea derivative for bis(dimethylaminoethyl)ether in the inventive examples of Hofmann et al. et al.  The catalyst component would then comprise 0.11 pphp urea or a urea derivative and 0.15 or 0.17 pphp tin(II)ethylhexanoate (Paragraphs 0123 – 0124).  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Hofmann et al. teaches urea, urea derivatives, and aliphatic amino ethers are all suitably used as catalysts in the disclosed processes of making a polyurethane foam (Paragraph 0083), thus providing evidence of obviousness in substituting one for another in such processes.
Regarding Claim 8.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said polyisocyanates preferably include 2,4- and 2-6-toluene diisocyanate (Paragraph 0091).
Regarding Claims 13 and 14.  Hofmann et al. teaches a flexible polyurethane foam prepared by the process for producing polyurethane foams of Claim 1 (Paragraph 0063 – 0071).  
Regarding Claims 15 and 17.  Hofmann et al. teaches a method of producing an article comprising producing a mattress comprising the polyurethane foam of Claim 13 (Paragraph 0093).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 3,465,068 to Camacho et al., as applied to Claim 1 above, and further in view of US 2013/0296450 also to Hofmann et al. (hereinafter Hofmann et al. 2).
Regarding Claim 4.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the component A may be a mixture of preferably 100 to 50 parts by weight of said polyether carbonate polyol which has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g and 50 to 0 parts by weight of a conventional polyether polyol (Paragraphs 0061, 0065, and 0065).  The conventional polyether polyol has a hydroxyl number of 15 to 80 mgKOH/g and is most preferably prepared from an alkylene oxide component comprising both ethylene oxide and propylene oxide (Paragraphs 0075 - 0076).
With respect to the relative amounts of polyether carbonate polyol and conventional polyether polyols, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.) and MPEP 2144.05.
With respect to the amount of ethylene oxide in the conventional polyether polyol, Hofmann et al. is also silent regarding the amount of ethylene oxide used to prepare this polyol.  However, Hofmann et al. 2 also teaches a method of making a flexible polyurethane foam from a polyether carbonate polyol and an additional polyether polyol.  The additional polyether polyol is prepared from an alkylene oxide component having an ethylene oxide content of 15 weight percent (Paragraph 0117; Examples 5 – 7).  Hofmann et al. and Hofmann et al. 2 are analogous art as they are from the same field of endeavor, namely polyether carbonate polyols and flexible polyurethane foams prepared therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the conventional polyether polyol in Hofmann et al. with an alkylene oxide component having an ethylene oxide content of 15 weight percent as taught by Hofmann et al. 2.  The motivation would have been that Hofmann et al. 2 shows that this ethylene content is suitable for the preparation of polyether polyols which are used in combination with polyether carbonate polyols in the preparation of flexible polyurethane foams (Paragraph 0117; Examples 5 – 7).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 3,465,068 to Camacho et al., as applied to Claims 1 and 5 above, and further in view of US 2009/0306239 to Mijolovic et al.
Regarding Claim 16.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 5 but does not expressly teach the quantity of carbon dioxide which is incorporated into the polyether carbonate polyol.  However, Mijolovic et al. also teaches preparation of polyether carbonate polyols from the aforementioned ingredients, wherein the carbon dioxide content of the obtained polyether carbonate polyol comprise up to 25% by weight carbon dioxide (Paragraph 0029).  Before the effective filing date of the instantly claimed invention to prepare the polyether carbonate polyol of Hofmann et al. to have a carbon dioxide content of up to 25% by weight as taught by Mijolovic et al.  The motivation would have been that Mijolovic et al. teaches this is a preferred amount of carbon dioxide in polyether carbonate polyols which are to be used in the preparation of flexible polyurethane foams (Paragraph 0029).  

Claims 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 3,465,068 to Camacho et al.
Regarding Claims 19 - 21.  Hofmann et al. teaches a process for producing polyurethane foams comprising reacting a component A) comprising at least one polyether carbonate polyol with a component B) comprising polyisocyanates, in the presence of catalysts and water and/or physical blowing agents (Paragraph 0063 – 0071).  The polyether carbonate polyol has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g (Paragraph 0061).  The polyol component b) may be exclusively the polyether carbonate polyol (Paragraphs 0064 - 0065), i.e. the polyol component may comprise 100 parts by weight of the polyether carbonate polyol and 0 parts by weight of any additional polyol.  The components are provided such that an isocyanate index of particularly preferably 75 to 115 is achieved (Paragraph 0071).  Said reacting may further be carried out in the presence of additives such as flame retardants in an amount of 0.05 to 10 parts by weight and preferably 0.2 to 4 parts by weight, based on the combined weight of the above described polyether carbonate polyol (Paragraphs 0067 – 0070).
Hofmann et al. does not expressly set forth suitable species of flame retardants.  However, Camacho et al. teaches the concept of providing a phosphorus-containing compound in the preparation of polyurethanes which is obtained by reacting a dicarboxylic acid anhydride with a phosphorous acid that has been partially or completely reacted with an alkylene oxide.  This reaction is followed by a subsequent reaction with additional alkylene oxides.  This subsequent alkoxylation step may occur at a temperature of 70 to 90 degrees Celsius (Column 1, Lines 13 – 24 and Column 4, Lines 33 - 64).   Suitable phosphorous acids include phosphoric acid (Column 5, Lines 46 – 64), while suitable alkylene oxides/epoxides include ethylene oxide (Column 6, Lines 14 – 20).  Phthalic anhydride is set forth as a suitable anhydride (Column 5, Lines 36 – 37) and is used in many of the inventive examples of Camacho et al.  Phthalic anhydride also corresponds to a 1,3-dicarbonyl compound, as its two carbonyl groups are in a 1,3-configuration.  Hofmann et al. and Camacho et al. are analogous art as they are from the same field of endeavor, namely compositions for [foamed] polyurethanes.  Before the effective filing date of the instantly claimed invention to provide the phosphorus-containing compound of Camacho et al. as the flame retardant in Hofmann et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Camacho et al. shows that these compounds are known in the art to be suitable flame retardants for use in polyurethane foams.  Moreover, Camacho et al. teaches these particular flame retardants markedly improve the flame properties of polyurethanes without any adverse effect on the polymer itself (Column 19, Line 20 - 26). 
Regarding Claim 20.  Hofmann et al. teaches a flexible polyurethane foam prepared by the process for producing polyurethane foams of Claim 19 (Paragraph 0063 – 0071).  
Regarding Claim 21.  Hofmann et al. teaches a method of producing an article comprising producing a mattress comprising the polyurethane foam of Claim 20 (Paragraph 0093).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a process for producing polyurethane foams comprising reacting all of the instantly claimed ingredients in the instantly claimed amounts, including a component K in an amount of 0.05 to 10.00 pphp which comprises a reaction product of an alkoxylated phosphoric acid with a carboxylic anhydride which has a hydroxyl number of 170 to 320 mgKOH/g.  
US 2014/00107245 to Hofmann et al. corresponds to the closest prior art, teaching a process for producing polyurethane foams comprising reacting a component A) comprising at least one polyether carbonate polyol with a component B) comprising polyisocyanates, in the presence of catalysts and water and/or physical blowing agents.  Hofmann et al. does not teach a compound which corresponds to component K is further provided in the process.  Though US 3,465,068 to Camacho et al. does teach compounds which are reaction products of an alkoxylated phosphoric acid with a carboxylic anhydride, the reference fails to teach such compounds have a hydroxyl number in the instantly claimed range.  Instant Claim 18 is thus neither anticipated nor rendered obvious by the prior art.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that there is no evidence that one of ordinary skill in the art would perform the steps in Camacho et al. of initially choosing phosphoric acid, alkoxylating phosphoric acid, and then adding a carboxylic anhydride in that order.  The Office respectfully disagrees.  In Column 3, Lines 40 – 44, Camacho et al. teaches “(1) the oxyalkylation of the phosphorus compound, (2) the reaction of the product thus formed with the anhydride” [emphasis added].  Thus, the phosphorus compound must therefore first be provided/selected and then alkoxylated.  The alkoxylated reaction product is then reacted with the anhydride.  The aforementioned order of steps is thus clearly envisioned by Camacho et al.
B) Applicant argues that none of the examples in Camacho et al. correspond to the component K recited in Claim 1.  However, it is respectfully submitted that the outstanding rejection relies upon the general disclosure of the reference rather than the inventive examples provided.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)
C) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
D) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Hofmann et al. with Camacho et al. would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Camacho et al. shows that these compounds are known in the art to be suitable flame retardants for use in polyurethane foams.  Moreover, Camacho et al. teaches these particular flame retardants markedly improve the flame properties of polyurethanes without any adverse effect on the polymer itself (Column 19, Line 20 - 26).
E) With respect to new Claim 18, the Office agrees that this subject matter is not taught by the prior art and thus would be allowable if incorporated into the independent claims.
F) With respect to new Claims 19 – 21, these claims differ from the other pending claims in that they require component K be a reaction product of an alkoxylated phosphoric acid with a 1,3-dicarbonyl compound.  However, as discussed in the rejection of independent Claim 19 under 35 U.S.C. 103 above, Camacho et al. teaches the concept of providing a phosphorus-containing compound in the preparation of polyurethanes which is obtained by reacting a dicarboxylic acid anhydride (Column 1, Lines 13 – 24 and Column 4, Lines 33 - 64).   Phthalic anhydride is set forth as a suitable anhydride (Column 5, Lines 36 – 37) and is used in many of the inventive examples of Camacho et al.  Phthalic anhydride also corresponds to a 1,3-dicarbonyl compound, as its two carbonyl groups are in a 1,3-configuration.  It is then the Office’s position that Claims 19 – 21 are rendered obvious by the combination of Hofmann et al. with Camacho et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764